United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1901
                                    ___________

Robert M. Jordan,                      *
                                       *
             Plaintiff-Appellee,       *
                                       *
      v.                               *
                                       *
Dodge County Sheriff's Department;     * Appeal from the United States
                                       * District Court for the District
             Defendant,                * of Nebraska.
                                       *
Dan Weddle, Individually and in his    *      [UNPUBLISHED]
capacity as Sheriff of Dodge County,   *
Nebraska,                              *
                                       *
             Defendant-Appellant.      *
                                  ___________

                              Submitted: January 13, 2000

                                   Filed: January 21, 2000
                                    ___________

Before BOWMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Robert M. Jordan was terminated from his job as a Dodge County, Nebraska
deputy sheriff after an on-the-job injury left him with permanent physical limitations
that rendered him unable to make forcible arrests and unable to lift and carry people in
need or passively resisting demonstrators. Jordan sued Dodge County Sheriff Dan
Weddle in his individual capacity under 42 U.S.C. § 1983, claiming Weddle violated
Jordan's equal protection rights by terminating Jordan because of his disabilities.
Weddle moved for summary judgment based on qualified immunity and appeals the
denial of that motion. We reverse.

       Weddle is entitled to qualified immunity if he did not violate Jordan's
constitutional right to equal protection. Jordan is not similarly situated to other officers
because he has not shown that any other Dodge County officer has been permitted to
continue working with physical limitations and permanent medical restrictions like
Jordan's. Because Jordan is not similarly situated to other officers, no equal protection
violation could have occurred and a reasonable officer in Weddle's place could not have
known equal protection would be offended if Jordan were terminated. See Hansen v.
Rimel, 104 F.3d 189, 190 (8th Cir. 1997). We thus reverse the district court's denial
of Weddle's motion for summary judgment on the ground of qualified immunity.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-